FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES COURT OF APPEALS                  October 9, 2008
                            FOR THE TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                        Clerk of Court



    KEVIN SANCHEZ,

                Plaintiff-Appellant,

    v.                                                    No. 08-2018
                                               (D.C. No. 1:06-CV-01121-WJ-CG)
    TOM HAVEL, Administrator,                              (D. N.M.)
    San Juan County Detention Center;
    MYA DONALDSON, Administrator,
    Medical Department San Juan County
    Detention Center,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, PORFILIO, and TYMKOVICH, Circuit Judges.



         Plaintiff appellant Kevin Sanchez filed a complaint in district court under

42 U.S.C. § 1983 claiming that he received negligent medical treatment while he

was incarcerated in the San Juan County New Mexico Detention Center. The


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court adopted the findings and proposed disposition of the magistrate

judge and granted summary judgment to defendants based on grounds of both

claim and issue preclusion, and plaintiff appeals. “On account of [plaintiff’s] pro

se status, we liberally construe his filings, but hold him to the same rules of

procedure as other litigants.” Davis v. Kan. Dep’t of Corrs., 507 F.3d 1246, 1247

n.1 (10th Cir. 2007). We have jurisdiction under 28 U.S.C. § 1291, and, after our

de novo review of the grant of summary judgment, Simms v. Okla. ex rel. Dep’t of

Mental Health & Substance Abuse Servs., 165 F.3d 1321, 1326 (10th Cir. 1999),

we affirm.

      In May 2006, plaintiff brought a state-court action against defendant Havel

and Correctional Healthcare Management alleging false imprisonment and

medical negligence. Because plaintiff’s claims were barred by the applicable

statute of limitations, the state court dismissed all of his claims with prejudice.

Sanchez v. Havel, No. CV-06-562-3 (N.M. 11th Judicial Dist. Ct. filed Nov. 7,

2006) (Sanchez I). Plaintiff then filed the instant action in federal court making

substantially the same allegations regarding medical negligence that he did in

state court but including Mya Donaldson as an additional defendant.

      With regard to the claims against defendant Havel, the district court

correctly concluded that the doctrine of claim preclusion barred plaintiff’s attempt

to relitigate the issues he raised in Sanchez I. It also correctly determined that

issue preclusion similarly barred the claims against defendant Donaldson. We

                                          -2-
therefore affirm the judgment of the district court for substantially the reasons

stated by that court.

        Plaintiff’s argument that the district court erred in failing to order

defendants to produce pertinent medical records is unavailing because plaintiff

cannot proceed with this action in the first instance. Further, there is no factual

support for plaintiff’s charge that the court was biased against him because of his

inmate status or because he was not a state or city employee. Plaintiff’s charge in

his “closeing [sic] statement and facts” that certain individuals conspired to

intercept his outgoing legal mail was not included in the complaint and thus not

before the district court. As such, it will not be considered on appeal. Walker v.

Mather (In re Walker), 959 F.2d 894, 896 (10th Cir. 1992).

        To the extent plaintiff asserts error in the court’s denial of his motion to

reopen the case, construed as a Fed. R. Civ. P. 59(e) motion, we find no abuse of

discretion in that decision. See Butler v. Kempthorne, 532 F.3d 1108, 1110

(10th Cir. 2008). Plaintiff’s motion for judgment in his favor is DENIED.

Plaintiff’s motion for leave to proceed on appeal without prepayment of costs or

fees is GRANTED. Plaintiff is reminded of his obligation to continue making

partial payments pursuant to 28 U.S.C. § 1915(b) until the filing fee is paid in

full.




                                            -3-
The judgment of the district court is AFFIRMED.


                                          Entered for the Court



                                          Timothy M. Tymkovich
                                          Circuit Judge




                                -4-